662 S.E.2d 234 (2008)
QUARTERMAN et al.
v.
LEE.
No. A08A0986.
Court of Appeals of Georgia.
May 5, 2008.
Reconsideration Denied May 21, 2008.
*235 James Quarterman, pro se.
Felecia Quarterman, pro se.
Hartley, Rowe & Fowler, Joseph H. Fowler, Douglasville, for Appellee.
BLACKBURN, Presiding Judge.
Following a jury trial, James and Felecia Quarterman (pro se) appeal an $8,741.97 judgment (plus $6,919.50 in attorney fees) awarded to Franklin Lee for damages they caused to property they leased from Lee. They assert as error Lee's alleged failure to comply with various sections of the Georgia Code applicable to security deposits, the trial court's admission of allegedly improper hearsay testimony, the alleged availability of newly discovered evidence, the trial court's alleged failure to properly charge the jury, and the denial of their motion for summary judgment (made orally after the trial). To resolve these issues requires us to review the evidence submitted at trial; however, the Quartermans elected not to file a transcript with their appeal.
The burden is on the party alleging error to show it affirmatively by the record. When the burden is not met, the judgment complained of is assumed to be correct and must be affirmed. Where[, as here,] the transcript is necessary for review and appellant omits it from the record on appeal, the appellate court must assume the judgment below was correct and affirm.
(Punctuation omitted.) Hosseini v. Donino.[1] See Harden v. Young.[2] As no statutorily authorized substitute for the trial transcript was submitted, we must affirm the trial court's judgment. See Alexander v. Jones.[3]
Judgment affirmed.
MILLER and ELLINGTON, JJ., concur.
NOTES
[1]  Hosseini v. Donino, 222 Ga.App. 697(1), 475 S.E.2d 665 (1996).
[2]  Harden v. Young, 268 Ga.App. 619, 620, 606 S.E.2d 6 (2004).
[3]  Alexander v. Jones, 216 Ga.App. 360, 361(1), 454 S.E.2d 539 (1995).